UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):February 11, 2008 Citibank (South Dakota), National Association on behalf of Citibank Credit Card Master Trust I (Issuer in respect of the Citibank Credit Card Master Trust I Floating Rate Class A Credit Card Participation Certificates, Series 1997-4 Floating Rate Class B Credit Card Participation Certificates, Series 1997-4 5.875% Class A Credit Card Participation Certificates, Series 1999-2 6.150% Class B Credit Card Participation Certificates, Series 1999-2 Credit Card Participation Certificate, Series 2000 (collectively, the "Certificates")) (Exact name of registrant as specified in its charter) United States of America 46-0358360 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) 33-41055, 33-43576, 33-62180, 33-77802, 33-84834, 33-97664, 33-99328, 333-38803, 333-80743, 333-52984, 333-91326, 333-103013, 333-121228, 333-131355 and 333-145220 (Commission File Numbers) 701 East 60th Street, North Sioux Falls, South Dakota 57117 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(605) 331-2626 (Former name or former address, if changed since last report):Not Applicable Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. The following information relates to the credit card receivables owned by Citibank Credit Card Master Trust I and the related credit card accounts.Some of the terms used herein are used as defined in the Glossary of Terms at the end of this Report. Loss and Delinquency Experience The following table sets forth the loss experience for cardholder payments on the credit card accounts for each of the periods shown on a cash basis.The Net Loss percentage calculated for each period below is obtained by dividing Net Losses by the Average Principal Receivables Outstanding multiplied by a fraction, the numerator of which is the total number of days in the applicable calendar year and the denominator of which is the total number of days in the trust monthly reporting periods for the applicable period (365/365 for the year ended December 26, 2007, 365/364 for the year ended December 26, 2006 and 365/364 for the year ended December 27, 2005). If accrued finance charge receivables that have been written off were included in losses, Net Losses would be higher as an absolute number and as a percentage of the average of principal and finance charge receivables outstanding during the periods indicated. Average Principal Receivables Outstanding is the average of principal receivables outstanding during the periods indicated. There can be no assurance that the loss experience for the receivables in the future will be similar to the historical experience set forth below. Loss Experience for the Accounts (Dollars in Thousands) Year Ended December 26, 2007 Year Ended December 26, 2006 Year Ended December 27, 2005 Average Principal Receivables Outstanding $73,675,752 $74,357,999 $76,299,195 Gross Charge-Offs $3,577,964 $3,210,534 $5,068,881 Recoveries $670,501 $667,587 $707,721 Net Losses $2,907,463 $2,542,947 $4,361,160 Net Losses as a Percentage of Average Principal Receivables Outstanding 3.95% 3.43% 5.73% Net losses as a percentage of gross charge-offs for each of the years ended December 26, 2007, December 26, 2006 and December 27, 2005 were 81.26%, 79.21% and 86.04%, respectively.Gross charge-offs are charge-offs before recoveries and do not include the amount of any reductions in Average Principal Receivables Outstanding due to fraud, returned goods, customer disputes or various other miscellaneous write-offs.During the 36 trust monthly reporting periods from January 2005 through December 2007, such reductions ranged from 0.63% to 1.97% of the outstanding principal receivables as of the end of the related trust monthly reporting period.The reduction of receivables in this manner reduces only the seller's interest in the master trust. Recoveries are collections received in respect of principal receivables previously charged off as uncollectible. Net losses are gross charge-offs minus recoveries. 2 The following table sets forth the delinquency experience for cardholder payments on the credit card accounts as of each of the dates shown.The Delinquent Amount includes both principal receivables and finance charge receivables. The percentages are the result of dividing the Delinquent Amount by the average of principal and finance charge receivables outstanding during the periods indicated. There can be no assurance that the delinquency experience for the receivables in the future will be similar to the historical experience set forth below. Delinquency Experience for the Accounts (Dollars in Thousands) As of December 30, 2007 As of December 31, 2006 As of December 24, 2005 Number of Days Delinquent Delinquent Delinquent Delinquent Amount Percentage Amount Percentage Amount Percentage Up to 34 days $2,485,572 3.34% $2,207,754 2.94% $2,546,025 3.29% 35 to 64 days 867,581 1.17 731,372 0.97 750,127 0.97 65 to 94 days 637,074 0.86 531,616 0.71 515,964 0.67 95 to 124 days 537,562 0.72 437,786 0.58 395,861 0.51 125 to 154 days 433,883 0.58 369,219 0.49 324,238 0.42 155 to 184 days 392,882 0.53 336,001 0.45 292,535 0.38 Total $5,354,554 7.20% $4,613,748 6.14% $4,824,750 6.24% Revenue Experience The revenues for the credit card accounts from finance charges, fees paid by cardholders and interchange for each of the years ended December 26, 2007, December 26, 2006 and December 27, 2005 are set forth in the following table.The revenue experience in this table is presented on a cash basis before deduction for charge-offs. Average Revenue Yield calculated for each period below is obtained by dividing Finance Charges and Fees Paid by Average Principal Receivables Outstanding multiplied by a fraction, the numerator of which is the total number of days in the applicable calendar year and the denominator of which is the total number of days in the trust monthly reporting periods for the applicable period (365/365 for the year ended December 26, 2007, 365/364 for the year ended December 26, 2006 and 365/364 for the year ended December 27, 2005). Revenues from finance charges, fees and interchange will be affected by numerous factors, including the periodic finance charge on the credit card receivables, the amount of any annual membership fee, other fees paid by cardholders, the percentage of cardholders who pay off their balances in full each month and do not incur periodic finance charges on purchases, the percentage of credit card accounts bearing finance charges at promotional rates and changes in the level of delinquencies on the receivables. 3 Revenue Experience for the Accounts (Dollars in Thousands) Year Ended December 26, 2007 Year Ended December 26, 2006 Year Ended December 27, 2005 Finance Charges and Fees Paid $12,870,801 $12,720,292 $12,271,731 Average Revenue Yield 17.47% 17.15% 16.13% The revenues from periodic finance charges and fees other than annual fees depend in part upon the collective preference of cardholders to use their credit cards as revolving debt instruments for purchases and cash advances and to pay account balances over several months as opposed to convenience use, where cardholders pay off their entire balance each month, thereby avoiding periodic finance charges on their purchases and upon other card-related services for which the cardholder pays a fee. Revenues from periodic finance charges and fees also depend on the types of charges and fees assessed on the credit card accounts. Accordingly, revenues will be affected by future changes in the types of charges and fees assessed on the accounts and in the types of additional accounts added from time to time. These revenues could be adversely affected by future changes in fees and charges assessed on the accounts and other factors. Cardholder Monthly Payment Rates The following table sets forth the highest and lowest cardholder monthly payment rates for the credit card accounts during any month in the periods shown and the average of the cardholder monthly payment rates for all months during the periods shown, in each case calculated as a percentage of the total beginning account balances for that month. Monthly payment rates on the credit card receivables may vary because, among other things, a cardholder may fail to make a required payment, may only make the minimum required payment or may pay the entire outstanding balance. Monthly payment rates on the receivables may also vary due to seasonal purchasing and payment habits of cardholders. Monthly payment rates include amounts that are treated as payments of principal receivables and finance charge receivables with respect to the accounts under the pooling and servicing agreement. In addition, the amount of outstanding receivables and the rates of payments, delinquencies, charge-offs and new borrowings on the accounts depend on a variety of factors including seasonal variations, the availability of other sources of credit, general economic conditions, tax laws, consumer spending and borrowing patterns and the terms of the accounts, which may change.Cardholder monthly payment rates are calculated on the balances of those cardholder accounts that have an amount due.Cardholder accounts with a zero balance or a credit balance are excluded from these calculations. For the monthly period ending December 30, 2007, 58.29% of the accounts had a credit balance or otherwise had no payment due, 17.08% of the cardholders paid their entire outstanding balance, 3.50% of the cardholders made only the minimum payment due, and the remaining 21.13% of the cardholders paid an amount greater than the minimum due, but less than the entire outstanding balance. 4 Cardholder Monthly Payment Rates for the Accounts Year Ended December 26, 2007 Year Ended December 26, 2006 Year Ended December 27, 2005 Lowest Month 20.09% 20.21% 17.28% Highest Month 24.14% 24.14% 22.02% Average of the Months in the Period 22.20% 21.96% 20.04% Interchange Credit card-issuing banks participating in the MasterCard International, VISA and American Express systems receive interchange or similar fee income – referred to herein as interchange – as compensation for performing issuer functions, including taking credit risk, absorbing certain fraud losses and funding receivables for a limited period before initial billing.Under the MasterCard International, VISA and American Express systems, interchange in connection with cardholder charges for merchandise and services is passed from banks or other entities which clear the transactions for merchants to credit card-issuing banks.Interchange ranges from approximately 1% to 2% of the transaction amount. Citibank (South Dakota) is required to transfer to the master trust interchange attributed to cardholder charges for merchandise and services in the accounts. In general, interchange is allocated to the master trust on the basis of the ratio that the amount of cardholder charges for merchandise and services in the accounts bears to the total amount of cardholder charges for merchandise and services in the portfolio of credit card accounts maintained by Citibank (South Dakota). MasterCard International, VISA and American Express may change the amount of interchange reimbursed to banks issuing their credit cards. The Credit Card Receivables The receivables in the credit card accounts designated to the master trust as of December 30, 2007 included $1,048,382,235 of finance charge receivables and $79,778,536,490 of principal receivables – which amounts include overdue finance charge receivables and overdue principal receivables. As of December 30, 2007, there were 46,927,903 accounts. Included within the accounts are inactive accounts that have no balance. The accounts had an average principal receivable balance of $1,700 and an average credit limit of $10,779. The average principal receivable balance in the accounts as a percentage of the average credit limit with respect to the accounts was approximately 16%. Approximately 89% of the accounts were opened before December 2005. Of the accounts, as of December 30, 2007, approximately the following percentages related to cardholders with billing addresses in the following states: Percentage of Total Number of Accounts Percentage of Total Outstanding Receivables California 13.13% 14.87% New York 9.67% 9.32% Florida 6.67% 6.59% Texas 6.51% 8.15% Illinois 4.97% 5.45% 5 Since the largest number of cardholders’ billing addresses were in California, New York, Florida, Texas and Illinois, adverse changes in the business or economic conditions in these states could have an adverse effect on the performance of the receivables.No other state represents more than 5% of the number of accounts or outstanding receivables. As of December 30, 2007, approximately 18% of the credit card receivables in the master trust related to credit cards issued under the Citibank/American Airlines AAdvantage co-brand program.Cardholders in the AAdvantage program receive benefits for the amounts charged on their AAdvantage cards, including frequent flyer miles in American Airline's frequent traveler program. Conditions that adversely affect the airline industry or American Airlines could affect the usage and payment patterns of the AAdvantage program cards. In addition, termination of the AAdvantage program could have an adverse effect on the payment rates and excess spread reported by the master trust. However, we do not expect any such termination to affect the integrity or sustainability of master trust cash flows. As of December 30, 2007, no other co-brand or affinity program of Citibank (South Dakota) accounted for more than 1% of the credit card receivables in the master trust. The credit card accounts include receivables which, in accordance with the servicer's normal servicing policies, were charged-off as uncollectible. However, for purposes of calculation of the amount of principal receivables and finance charge receivables in the master trust for any date, the balance of the charged-off receivables is zero and the master trust owns only the right to receive recoveries on these receivables. The following tables summarize the credit card accounts designated to the master trust as of December 30, 2007 by various criteria. References to "Receivables Outstanding" in these tables include both finance charge receivables and principal receivables. Because the composition of the accounts will change in the future, these tables are not necessarily indicative of the future composition of the accounts. Credit balances presented in the following table are a result of cardholder payments and credit adjustments applied in excess of a credit card account's unpaid balance. Accounts which have a credit balance are included because receivables may be generated in these accounts in the future. Credit card accounts which have no balance are included because receivables may be generated in these accounts in the future. 6 Composition of Accounts by Account Balance Percentage Percentage of Total of Total Number of Number of Receivables Receivables Account Balance Accounts Accounts Outstanding Outstanding Credit Balance…… 752,757 1.60% $(89,205,109) -0.11% No Balance …… 26,929,205 57.39 0 0.00 Less than or equal to $500.00 4,637,646 9.89 874,648,668 1.08 $500.01 to $1,000.00 2,161,605 4.61 1,595,312,494 1.97 $1,000.01 to $2,000.00 2,749,684 5.86 4,023,638,245 4.98 $2,000.01 to $3,000.00 1,869,673 3.98 4,632,142,509 5.73 $3,000.01 to $4,000.00… 1,381,784 2.94 4,808,601,390 5.95 $4,000.01 to $5,000.00 1,076,536 2.29 4,830,885,432 5.98 $5,000.01 to $6,000.00 852,462 1.82 4,676,688,607 5.79 $6,000.01 to $7,000.00 696,917 1.49 4,520,584,478 5.59 $7,000.01 to $8,000.00 573,139 1.22 4,291,287,240 5.31 $8,000.01 to $9,000.00 480,798 1.02 4,081,280,134 5.05 $9,000.01 to $10,000.00 410,336 0.87 3,895,036,619 4.82 $10,000.01 to $15,000.00 1,238,045 2.64 15,083,087,320 18.66 $15,000.01 to $20,000.00 615,763 1.31 10,626,665,738 13.15 Over $20,000.00……… 501,553 1.07 12,976,264,960 16.05 Total 46,927,903 100.00% $80,826,918,725 100.00% Composition of Accounts by Credit Limit Percentage Percentage of Total of Total Number of Number of Receivables Receivables Credit Limit Accounts Accounts Outstanding Outstanding Less than or equal to $500.00 1,858,722 3.96% $65,099,923 0.08% $500.01 to $1,000.00 1,246,567 2.66 213,197,591 0.26 $1,000.01 to $2,000.00 2,406,012 5.13 757,354,840 0.94 $2,000.01 to $3,000.00 2,454,575 5.23 1,274,019,895 1.58 $3,000.01 to $4,000.00… 2,287,057 4.87 1,460,171,060 1.81 $4,000.01 to $5,000.00 3,146,616 6.71 1,933,685,885 2.39 $5,000.01 to $6,000.00 2,711,923 5.78 1,931,010,696 2.39 $6,000.01 to $7,000.00 2,695,144 5.74 2,145,583,497 2.65 $7,000.01 to $8,000.00 3,034,116 6.47 2,301,062,622 2.85 $8,000.01 to $9,000.00 2,671,327 5.69 2,555,502,160 3.16 $9,000.01 to $10,000.00 2,751,729 5.86 2,813,043,799 3.48 $10,000.01 to $15,000.00 8,875,876 18.91 13,220,828,727 16.36 $15,000.01 to $20,000.00 4,463,817 9.51 12,394,718,561 15.33 Over $20,000.00… 6,324,422 13.48 37,761,639,469 46.72 Total 46,927,903 100.00% $80,826,918,725 100.00% 7 Accounts presented in the table below as "Current" include accounts on which the minimum payment has not been received before the next billing date following the issuance of the related bill. Composition of Accounts by Payment Status Percentage Percentage of Total of Total Number of Number of Receivables Receivables Payment Status Accounts Accounts Outstanding Outstanding Current… 45,941,909 97.89% $75,472,364,948 93.38% Up to 34 days delinquent 510,351 1.09 2,485,570,956 3.08 35 to 64 days delinquent 160,252 0.34 867,580,919 1.07 65 to 94 days delinquent 108,593 0.23 637,074,090 0.79 95 to 124 days delinquent 82,880 0.18 537,561,830 0.67 125 to 154 days delinquent 65,189 0.14 433,883,485 0.54 155 to 184 days delinquent 58,729 0.13 392,882,497 0.47 Total 46,927,903 100.00% $80,826,918,725 100.00% Composition of Accounts by Age Percentage Percentage of Total of Total Number of Number of Receivables Receivables Age Accounts Accounts Outstanding Outstanding Less than or equal to 6 months 998,374 2.13% $1,665,385,789 2.06% Over 6 months to 12 months 1,081,310 2.30 1,984,957,401 2.46 Over 12 months to 24 months 3,052,996 6.51 4,693,974,598 5.81 Over 24 months to 36 months 3,782,165 8.06 4,955,994,971 6.13 Over 36 months to 48 months 3,118,930 6.65 5,421,543,611 6.71 Over 48 months to 60 months 2,199,168 4.69 3,736,297,838 4.62 Over 60 months 32,694,960 69.66 58,368,764,517 72.21 Total 46,927,903 100.00% $80,826,918,725 100.00% 8 The following table sets forth the composition of accounts by FICO®* score.A FICO score is a measurement determined by Fair, Isaac &
